Citation Nr: 1518563	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-26 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for service-connected right wrist tendinitis, status post fracture, with traumatic arthritis, currently rated at 10 percent.

2.  Entitlement to an increased rating for service-connected right ulnar neuropathy, residual of right wrist fracture, rated at 10 percent prior to February 21, 2012, and at 40 percent beginning February 21, 2012.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to November 1999.  He also had a period of service with the National Guard from August 1988 to November 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

A videoconference hearing was held on April 10, 2014, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is of record.

A TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for a higher rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if during the course of an initial rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which a higher rating is sought (in this case, the Veteran has alleged that he is unemployable due to his right wrist disabilities), then part and parcel of the increased rating matter is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, although TDIU was denied in an unappealed August 2010 rating decision, the Veteran subsequently asserted that he is unemployable due to his service-connected disabilities at the April 2014 videoconference hearing.  As such, the issue of entitlement to a TDIU is currently before the Board.

At the videoconference hearing the Veteran appeared to be raising the issues of entitlement to service connection for a right elbow and a right shoulder disability as secondary to the service connected right wrist tendinitis and right ulnar neuropathy; however, these issues have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

At the April 2014 videoconference hearing, the Veteran asserted that his service-connected right wrist tendinitis and right ulnar neuropathy had worsened since the most recent VA examination was conducted in 2012.  As such, remand for a new VA examination is necessary.

With regard to the TDIU claim, the Veteran has never completed and submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  As such, the Board finds that the RO/AMC should send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.  See M21-1MR, IV.ii.2.F.25.i.

Moreover, the Board finds that the current evidentiary record is insufficient to allow proper adjudication of the issue of entitlement to TDIU.  In light of the record, the Board finds that a medical opinion addressing the impact of the Veteran's service-connected disabilities on his employability would be helpful in adjudicating the TDIU claim. 

Finally, the Veteran receives medical treatment through VA.  The most recent VA treatment records in the claims file are dated in November 2012.  As such, up to date VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran the appropriate application form (VA Form 21-8940) for a claim for TDIU.  The Veteran should be instructed to complete the form, and submit it.

2.  Obtain copies of all outstanding VA treatment records dating from November 2012 through the present and associate them with the claims file.

3.  Schedule the Veteran for an appropriate VA examination or examinations to determine the current severity of his service-connected right wrist tendinitis and right ulnar neuropathy.  

The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disorder must be accomplished. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the right wrist, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the wrist.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's right wrist tendinitis, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right wrist tendinitis could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

The neurological manifestations of the Veteran's service-connected right ulnar neuropathy must be documented.  The examiner should also describe the severity of the ulnar neuropathy in terms of whether it is mild, moderate, or severe.

The examiner must document whether there are any scars associated with the service-connected right wrist tendinitis status post fracture with traumatic arthritis and/or right ulnar neuropathy.  With respect to any scars, the examiner must describe the location and size of the scar, and state whether it is superficial, causes limitation of motion, is unstable, or is painful on examination.  The examiner must also indicate if the scar is hypo- or hyperpigmented, whether the texture is abnormal, and whether the skin is indurated or inflexible.  The examiner must specifically address the Veteran's reports of pain. 

A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.

4.  Thereafter, schedule the Veteran for appropriate VA medical examination(s) by an examiner or examiners with appropriate expertise to determine the impact of the Veteran's service-connected disabilities on his employability.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination. 

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types of employment.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner(s) must include in the examination report the rationale for any opinion expressed.  However, if the examiner(s) cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Notify the Veteran that he must report for the examination and cooperate in the development of the claims.  Failure to report for any VA examination without good cause may result in denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2014).

6.  Thereafter, readjudicate the Veteran's claims in light of all of the evidence of record.  If any benefit sought is not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




